Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joshua Brent McClary appeals the district court’s order granting Defendants’ *276summary judgment motions on his 42 U.S.C. § 1983 (2006) claims against them. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. McClary v. Fowlkes, No. 1:07-cv-01080-LO-TCB, 2008 WL 3992637 (E.D. Va. filed Aug. 27, 2008; entered Aug. 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.